IN THE SUPREME COURT OF THE STATE OF NEVADA

WESLEY RUSCH, AN INDIVIDUAL, No. 85084
Appellant,
vs.
THE MARTIN CONDOMINIUM UNIT FILED

 

OWNERS' ASSOCIATION, A
DOMESTIC NON-PROFIT,
Respondent.

 

 

ORDER DISMISSING APPEAL

This is a pro se appeal from an order granting respondent’s
motion to dismiss, or in the alternative, motion for summary judgment and
possibly from an order “Granting In Part, And Denying In Part, The Martin
Condominium Unit Owners Association’s Motion For (1) Pre-Filing Order
Against Plaintiffs Pursuant To Nevada’s Vexatious Litigant Standard And
(2) An Award Of Attorney’s Fees And Costs Resulting From Plaintiffs’
Ongoing Vexatious Conduct.” Eighth Judicial District Court, Clark County;
Nancy L. Allf, Judge.

Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
was filed after the timely filing of a tolling motion under NRAP 4(a)(4) and
before the tolling motion was formally resolved. A timely tolling motion
terminates the 30-day appeal period, and a notice of appeal is of no effect if
it is filed after such a tolling motion is filed, and before the district court

enters a written order finally resolving the motion. See NRAP 4(a)(4).

Supreme Court
OF
NEVADA

(0) (957A eGR 22-24FII

 

 
Accordingly the notice of appeal was prematurely filed; this court lacks
jurisdiction, and

ORDERS this appeal DISMISSED.

5 Los , od.

 

 

Silver

(opp.
Cadish

Prebyr vi J.
Pickering

cc: Hon. Nancy L. Allf, District Judge
Wesley Rusch
Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
Eighth District Court Clerk

Supreme Court
OF
NEVADA

tO) LO47A > 2